AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of North Carolina


                    United States of America
                               v.                                          )
                      Charles Lindburg Bell
                                                                           )
                                                                           )   Case No: 4:11-CR-23-1H
                                                                           )   USM No: 24097-056
Date of Original Judgment:         November 9, 2011                        )
Date of Previous Amended Judgment:                                         )   Halerie Costello
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   151                     months is reduced to 110 months                           .
                                             (Complete Parts I and II of Page 2 when motion is granted)

Having considered all the factors under 3553(a), including that the defendant would not be a career offender if sentenced today and
due to his post-sentencing rehabilitation, the court varies downwardly from the guideline range. Therefore, the court is varying
downwardly to a sentence of 110 months. The court is aware of the sentence of 29 months in 4:04-CR-87-2H.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated November 9, 2011,
shall remain in effect. IT IS SO ORDERED.


Order Date:         8/13/2020
                                                                                                       Judge’s signature


Effective Date:                                                      Malcolm J. Howard                 Senior U.S. District Judge
                     (if different from order date)                                                Printed name and title



                        Case 4:11-cr-00023-H Document 76 Filed 08/13/20 Page 1 of 1
